                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

CARMEN N. WATSON,                              )
                                               )
                         Plaintiff,            )
v.                                             )      Case No. 19-1044-EFM
                                               )
USD NO. 500, KANSAS CITY, KANSAS,              )
                                               )
                         Defendant.            )
                                               )


                                       ORDER

        This matter comes before the court upon the motion of defendant Unified School

District No. 500, Wyandotte County, Kansas. Defendant asks the court to order the Kansas

Human Rights Commission (“KHRC”) and allow the Equal Employment Opportunity

Commission (“EEOC”) to produce for inspection all files and documents concerning

Carmen N. Watson and the charges she filed against defendant contained in EEOC Charge

Nos. 28D-2017-00537 and 28D-2018-00920 and KHRC Charge Nos. 39402-17 and

40446-19. This excludes those records considered by EEOC or KHRC to be conciliatory,

deliberative in nature, or attorney work product. The court finds that the documents

defendant seeks appear to be relevant and discoverable and will grant the defendant’s

motion requesting production.

        IT IS HEREBY ORDERED that defendant’s motion for order to disclose records is

hereby granted.

        IT IS FURTHER ORDERED that KHRC shall disclose and EEOC may disclose to

attorneys of record and pro se plaintiff their entire files and records, excluding those


O:\ORDERS\19-1044-EFM-93.DOCX
considered to be conciliatory or deliberative in nature, or attorney work product pertaining

to Carmen N. Watson and the charges she filed against defendant contained in EEOC

Charge Nos. 28D-2017-00537 and 28D-2018-00920 and KHRC Charge Nos. 39402-17

and 40446-19. The agencies shall also prepare for the parties an inventory of the file

contents and a letter or memo specifying those documents to which EEOC and KHRC

assert confidentiality and object to disclosure, as well as those documents to which they

claim no confidentiality, on or before 20 days from the date of this order. The agencies

shall allow copies of the same to be made at the expense of the party requesting such

reproduction.

       IT IS SO ORDERED.

       Dated September 30, 2019, at Kansas City, Kansas.

                                                  s/ James P. O’Hara
                                                 James P. O’Hara
                                                 U.S. Magistrate Judge




                                             2
